Exhibit 4.2 WARRANT EXCHANGE AGREEMENT This WARRANT EXCHANGE AGREEMENT (this “ Agreement ”), dated as of May 9, 2014, by and between PLC Systems, Inc., a Yukon Territory corporation (the “ Company ”), and each of the holders of the Company’s warrants set forth on the signature pages hereto (each, a “ Holder ” and collectively, the “ Holders ”). WHEREAS , in connection with a series of private placement transactions, the Company issued (i) five year warrants, originally issued in February 2011 and reissued in February 2013, to purchase up to an aggregate of 65,263,158 shares of the Company’s common stock, no par value (the “ Common Stock ”), at an exercise price of $0.06 per share (as amended, the “ 2011 Warrants
